DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2007/0082208 to Shooshtari in view of US Pub No. 2011/0262648 to Lee and US Pub No. 2008/0083522 to Poggi.
Regarding Claims 1-5, 7-24
	Shooshtari teaches a process for binding fiberglass comprising applying a formaldehyde-free binder composition such as by spraying (Shooshtari, abstract, paragraphs [0029]-[0030]). Shooshtari teaches that the composition comprises an amino-amide addition product of an amine such as 1, 6-hexane diamine and an anhydride such as maleic anhydride which is heat cured between 100 and 300 degrees Celsius (Id., paragraphs [0022]-[0025]). Shooshtari teaches that the amino-amide product is formed by mixing the components in water at room temperature, the resulting product can then be applied to the fiberglass, at which time additional components may be added (Id., paragraphs [0026] and [0027]). Shooshtari teaches that the fiberglass comprises woven or non-woven glass fibers which would necessarily comprise filament fibers, chopped fibers or staple fibers (Id., paragraph [0004]). Since the 
	Shooshtari does not teach the inclusion of an aldehyde or ketone or a thickener. 
	Regarding the aldehyde or ketone, Lee teaches inclusion of reducing sugars such as glucose added to amine-containing binder compositions in order to act as a reducing agent in reaction with the amine and to strengthen the binder (Lee, abstract, paragraphs [0037]-[0038]). Lee teaches that after adding the reducing sugar component the mixture is heat cured at a temperature between 100 to 400 degrees Celsius and that the components may be applied sequentially (Id., paragraph [0052]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have added an aldehyde or ketone such as a reducing sugar sequentially to the amine-amide composition, followed by heat curing as taught by Lee, motivated by the desire to form a conventional fiberglass binder having improved strength. 
	Regarding the thickener, Poggi teaches an adhesive binder including thickening agents such as carboxymethyl cellulose (polysaccharide) having a molecular weight between 200,000 and 1,000,000 in order to increase viscosity without modifying other properties (Poggi, abstract, paragraph [0043]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the binder composition of Shooshtari and to include a carboxymethyl cellulose thickening agent, motivated by the desire to increase the . 
Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Shooshtari in view of Lee and Poggi as applied to claims 1-30 above, and further in view of US Pub No. 2005/0203202 to Ramsey.
Regarding Claim 6
	The prior art combination does not appear to teach the inclusion of carbon black particles. However, Ramsey teaches a fiberglass binder using carbon black as an organic pigment in order to add pigment to the coating and manipulate the mechanical properties of the coating (Ramsey, abstract, paragraphs [0006], [0087], [0117] and [0120]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the binder of the prior art combination and add the carbon black as taught by Ramsey motivated by the desire to add an organic pigment component to alter the appearance of the composition to achieve the desired aesthetic properties. 
Allowable Subject Matter
Claims 25-30 are allowed.
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed January 12, 2021 have been fully considered but they are not persuasive. Applicant argues that the amino-amide component would not have been oligomerized prior to being combined with Lee’s reducing sugars. As set forth above, Shooshtari teaches that the amino-amide product is formed by mixing the components in water at room temperature, the resulting product can then be applied to the fiberglass, at which time additional components may be added (Id., paragraphs [0026] and [0027]). Since the composition is formed by combining the amine and amide components in an aqueous solution at room temperature, as Applicant’s specification similarly teaches prior to the introduction of an aldehyde or ketone (Applicant’s filed specification, page 6, lines 20-27) the resultant product would necessarily be considered an oligomer since the method of making the product and the material components are the same. Since Shooshtari teaches that the components are reacted prior to application to the fiberglass, and that any additives are added at the time of coating, the amino-amide component would have been reacted prior to the addition of the reducing sugar of Lee.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198.  The examiner can normally be reached on Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VINCENT TATESURE/Primary Examiner, Art Unit 1786